 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE AVALOS,                                    Case No. 1:21-cv-00546-AWI-HBK
12                       Plaintiff,                     ORDER DIRECTING CLERK TO CLOSE
                                                        CASE BASED ON NOTICE OF
13           v.                                         VOLUNTARY DISMISSAL WITH
                                                        PREJUDICE UNDER RULE 41(a)(1)(A)(i)
14    HANFORD PLAZA, LLC, a California
      limited liability company; and DOES 1-10,         (Doc. No. 8)
15    inclusive,
16                       Defendants.
17

18

19          On June 16, 2021, Plaintiff filed a Notice of Voluntary Dismissal, with prejudice, citing

20   Federal Rule of Civil Procedure 41(a)(1)(A)(i). (Doc. No. 8). The Notice further states that each

21   party shall bear his or its own costs and attorneys’ expenses. (Id. at 2). Rule 41(a)(1)(A)(i)

22   permits a plaintiff to voluntary dismiss an action without a court order before a party has

23   answered or moved for summary judgment. Id. Defendants have not filed an answer nor

24   otherwise moved for summary judgment. (See docket).

25          Accordingly, it is ORDERED:

26          The Clerk shall note Plaintiff’s Notice of Voluntary Dismissal, with prejudice, of the

27   above action in its entirety under Fed. R. Civ. P. 41(a)(1)(A)(i) and close this case.

28
 1   IT IS SO ORDERED.
 2

 3   Dated:   June 18, 2021
                              HELENA M. BARCH-KUCHTA
 4                            UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                              2
